Citation Nr: 1536904	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  97-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for a liver disability, claimed as due to in-service herbicide exposure.

3.  Entitlement to an increased initial disability rating for a psychiatric disorder, rated as noncompensably disabling prior to November 7, 1996; as 30 percent disabling from November 7, 1996 to August 22, 2003; and as 100 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 1994 and January 2011 of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  The April 1994 rating decision denied entitlement to service connection for a liver disability and the January 2011 decision implemented a Board decision granting service connection for a psychiatric disorder and assigned the disability ratings reflected above.  It was determined during the course of the appeal that the liver claim also included the skin clam.

This case has a long and complicated history.  As all of the claims on appeal must be remanded, an extended discussion of that history is unnecessary.  That said, following a February 2010 Joint Motion for Remand, the Board's most recent action in this case came in July 2010.  In that July 2010 decision and remand, the Board granted the Veteran's claim for service connection for a psychiatric disorder, and it remanded his service connection claims for skin and liver disabilities.  

Following the January 2011 rating decision that implemented the grant of service connection for a psychiatric disorder, the Veteran perfected an appeal as to the disability ratings assigned for his psychiatric disorder.  The Veteran, through his representative, also sought an earlier effective date for the grant of a 100 percent rating for his psychiatric disorder.  That issue, however, is part and parcel of the increased rating claim on appeal.  As the Veteran's rating has already been staged, the Board shall determine the propriety of both the dates of the stage and the ratings assigned for the entire appeal period.  Thus, the question of whether an earlier effective date for the grant of a 100 percent rating will be adequately addressed in the increased rating context and need not be considered a separate issue.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

For numerous reasons, the Veteran's claims must be remanded.  

First, the Veteran submitted copies of a March 2006 Social Security Disability determination that found that the Veteran has suffered from sufficient disability to qualify him for benefits from that agency beginning in October 1999.  Though that decision references specific medical records (which may be relevant in determining his proper disability rating prior to 2003), no attempt to obtain the Veteran's complete Social Security disability file has been made.  His case must be remanded to obtain these records.  

Next, it is not clear that the Veteran's complete VA treatment records have been obtained and associated with his claims file.  Records from June 2003 and onward have been obtained, but there are no such records prior to that date.  Whether that is because they have not been obtained or because the Veteran did not get treatment from VA prior to that time is uncertain.  Thus, on remand, VA must attempt to obtain any records that exist prior to June 2003, including any non-digital records.

Finally, with respect to his skin and liver claims, the Board remanded these issues in July 2010.  In its remand, the Board directed that the Veteran undergo examinations and that opinions be obtained as to whether the Veteran's claimed disabilities are directly related to his active service.  The Veteran underwent a VA skin examination in August 2012.  He underwent a VA liver examination in October 2012, and that examiner offered opinions regarding the etiology of his disabilities.

In a February 2013 letter, the Veteran's attorney contended that these examinations and opinions are inadequate.  The Board agrees.  As the Veteran's claims must be remanded for further evidentiary development, he must also be scheduled for new examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records, including any records from prior to June 2003.  The request should include a search of non-digital and/or retired records.

2.  Contact the Social Security Administration and request that it provide documentation of any claim and/or award for disability benefits filed by the Veteran and copies of all records developed in association with any existing decision.

3.  Following the above ordered development, schedule the Veteran for a VA skin examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  From what skin disorder or disorders does the Veteran currently suffer?  Have any other skin disorders been diagnosed since the time of his initial claim in 1994?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently or previously diagnosed skin disorders are related to or had their onset in the Veteran's active service?  

c)  Is it at least as likely as not that any currently or previously diagnosed skin disorders are related to the Veteran's presumed in-service herbicide exposure?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Schedule the Veteran for a VA liver examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  

All indicated studies and tests required to determine whether the Veteran currently suffers from any liver disability must be performed.  

After examining the Veteran and performing any indicated studies, the examiner is to answer the following questions:

a)  From what liver disability or disabilities does the Veteran currently suffer?  Has he been diagnosed as suffering from any other liver disabilities since his initial 1994 claim?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently or previously diagnosed liver disabilities are related to or had their onset in the Veteran's active service?  

c)  Is it at least as likely as not that any currently or previously diagnosed liver disabilities are related to the Veteran's presumed in-service herbicide exposure?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

